Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 


Applicants argue, 
“

    PNG
    media_image1.png
    314
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    681
    media_image2.png
    Greyscale

”
Examiner respectfully disagrees with the above argument. Applicants take a first position that JANG modified by SHARMA does not disclose “split bearer” or “duplicate” relating to “RRC entity”. In order to support this position, Applicants contend that “descriptions…¶35 of SHARMA suggest that “RRC entity is not used for a split bearer”. Examiner submits that this position is misleading. 
SHARMA, in ¶35 states:
[0035] A PDCP entity may perform ciphering (encryption and decryption of data) and header compression-decompression. Also, a PDCP entity may also split or duplicate traffic in the uplink direction, and may be combine traffic received from multiple wireless 

This PDCP entity is at least relating to an RRC entity according to ¶32:

[0032] … Protocol stacks 210 and 220 may each include, for example, at least a Packet Data Convergence Protocol (PDCP) entity, a Radio Link Control (RLC) entity, a Media Access Control (MAC) entity, a Physical layer (PHY) entity, and a Radio Resource Control (RRC) entity. …

Furthermore, this splitting and duplication is performed for “signaling” bearer in the uplink direction.

[0030] According to an example implementation, user device 132 may select one or more uplink wireless links, out of a plurality of uplink wireless links, for transmitting uplink data or signals (traffic) to core network 150. A wireless connection between user device 132 and a BS may include a bi-directional wireless link(s) (e.g., including both uplink and downlink wireless links) and/or one or more uni-directional (e.g., uplink and/or downlink) wireless links. Each of the different uplink wireless links may allow user device 132 to transmit uplink data or signals to a different cell or BS, for example. Example uplink wireless links may include, for example, an uplink wireless link 129 from user device 132 to master BS 134, an uplink wireless link 139 from user device 132 to secondary BS 138, and an uplink wireless link 140 from user device 132 to secondary BS 148. Although only three illustrative uplink wireless links 129, 139 and 149) are shown, any number of uplink wireless links may be provided and/or available for use by a user device.


[0057] Furthermore, according to an example implementation, user device 132 (such as PDCP entity 216B, FIG. 2) may split uplink traffic (signals and/or data) among the plurality of selected uplink wireless links based on the relative values of the overall link weights for the plurality selected links. In some cases, the user device 132 (such as PDCP entity 216B, FIG. 2) may split the uplink traffic based on an overall link weight ratio for the selected uplink wireless links. Thus, the relative values of overall link weights, or a link weight ratio, may be used to allocate or split a portion (or percentage) of uplink traffic to each of the selected uplink wireless links. A ratio of an overall link weight to each of the other overall link weights for the set of selected uplink wireless links. For example, if overall link weight 1 for link 129 is twice as large as the overall link weight 2 for link 139, then twice as much traffic may be sent or transmitted over link 129 as compared to the amount of traffic sent over link 139, according to an illustrative example.

A person of ordinary skill in the art would reasonably interpret this as “at least one split signaling radio bearer”.
As for the definition provided by the Applicants from 3GPP TS 36.323 (2009-06) for “DRB”  and “SRB”. These are not part of the claim. Therefore, the “signaling radio bearer” would be reasonably interpreted as the 3GPP (see ¶3 of SHARMA) radio bearer communicating “signals” as disclosed in ¶30 and ¶57 of SHARMA 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner




/OMER S MIAN/           Primary Examiner, Art Unit 2461